COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


RICKY JOE RUTLEDGE, JR.,                        §
                                                                  No. 08-15-00111-CR
                                                §
                             Appellant,                             Appeal from the
                                                §
V.                                                                 18th District Court
                                                §
THE STATE OF TEXAS,                                            of Johnson County, Texas
                                                §
                              Appellee.                              (TC# F48548)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 28TH DAY OF SEPTEMBER, 2016.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.